UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

--------------------------------------------------------------X           Case No. 17-22226-rdd
In Re:
                                                                          Chapter 11
ADELINE OLMER SANTIAGO AKA ADELINE M. OLMER,
                                                                          NOTICE OF ERRATA: RE
                           Debtor.                                        MOTION FOR RELIEF FROM
--------------------------------------------------------------X           AUTOMATIC STAY

        PLEASE TAKE NOTICE that, through mistake and inadvertence, the Motion for Relief

filed on October 29, 2018 as Document #38 was erroneously filed without the Note

Endorsement. The Note Endorsement is attached hereto as Exhibit A.

Dated: January 22, 2019

                                                                  Respectfully submitted,

                                                                  /s/ Jenelle C. Arnold
                                                                  Jenelle C. Arnold, Bar No.: 5263777
                                                                  Attorney for Movant
                                                                  Aldridge Pite, LLP
                                                                  4375 Jutland Drive, Suite 200
                                                                  P.O. Box 17933
                                                                  San Diego, CA 92177-0933
                                                                  Telephone: (858) 750-7600
                                                                  Facsimile: (619) 590-1385
                                                                  Email: JArnold@aldridgepite.com

TO:

Adeline Olmer Santiago
353 Sleepy Hollow Rd
Briarcliff, NY 10510-2138

J. Mark Santiago
353 Sleepy Hollow Rd
Briarcliff, NY 10510-2138
H. Bruce Bronson, Jr.
Bronson Law Offices, P.C.
480 Mamaroneck Avenue
Harrison, NY 10528-0023
ecf@bronsonlaw.net

Department of Justice
Southern District of New York (White Plains)
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

Largest Creditors:
Citibankna
PO Box 769006
San Antonio, TX 78245-9006

ConEdison
Cooper Station
New York, NY 10276

Eliza Pertz
9 Hidden Green Ln
Larchmont, NY 10538-1117

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Lisa Martinez
2927 Scott Pl
Bronx, NY 10465-2315

Nancy Duddy
PO Box 1173
Monroe, NY 10949-8173

NYS Dept of Tax and Finance
Bankruptcy Section
Albany, NY 12205

Verizon
PO Box 4003
Acworth, GA 30101-9004
EXHIBIT A
EXHIBIT A
EXHIBIT A
EXHIBIT A
EXHIBIT A
